Citation Nr: 1546481	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-08 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

3. Entitlement to service connection for bilateral tinea pedis.

4. Entitlement to an initial rating in excess of 10 percent for \\a lumbar spine spondylolisthesis, degenerative disc disease, prior to August 11, 2011, and in excess of 40 percent since that date.

5. Entitlement to an initial compensable evaluation for the service-connected right lower extremity sciatic radiculopathy prior to May 7, 2012, in excess of 10 percent from May 7, 2012, until April 1, 2015, and in excess of 20 percent from April 2, 2015.  
 
6. Entitlement to an initial rating in excess of 10 percent for right knee strain, patellar tendinopathy, extensive changes of old Osgood-Schlatter's disease, prior to August 11, 2011, and in excess of 20 percent since that date.
  
7. Entitlement to an initial rating in excess of 10 percent for left knee strain, mild early degenerative joint disease prior to August 11, 2011, and in excess of 20 percent since that date. 

8. Entitlement to a total disability rating based on individual unemployability prior to August 11, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1992 and from October 2002 to June 2003. 

This matter is on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the appeal is currently with the RO in Oakland, California.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU for the period prior to August 11, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The Veteran's headaches were not shown in service or for many years thereafter and are not related to service or to a service-connected disability.

2. Tinea pedis and right ear hearing loss are not currently shown.  

3. For the period prior to August 11, 2011, the Veteran's lumbar spine disability has been characterized by pain during physical activity and a slightly limited range of motion; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months have not been shown.

4. For the period since August 11, 2011, the Veteran's lumbar spine disability has been characterized by tightness, pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months have not been shown.

5. For the period on appeal, the Veteran's right lower extremity sciatic radiculopathy has been characterized by pain and numbness; mild partial paralysis prior to May 7, 2012, moderate partial paralysis from May 7, 2012, until April 1, 2015, and moderately severe partial paralysis since April 2, 2015, have not been shown.  

6. For the period prior to August 2011, the Veteran's bilateral knee disabilities were characterized by stiffness, some limitation of motion and a history of a tear to the semilunar cartilage; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, instability or locking episodes have not been shown.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2. The criteria for entitlement to service connection for headaches, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

3. The criteria for entitlement to service connection for bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

4. The criteria for an initial rating in excess of 10 percent for a lumbar spine disability for the period prior to August 11, 2011, and in excess of 40 percent since that date, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5242 (2015). 

5. The criteria for an initial compensable evaluation for the service-connected right lower extremity sciatic radiculopathy prior to May 7, 2012, in excess of 10 percent from May 7, 2012, until April 1, 2015, and in excess of 20 percent from April 2, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, DCs 8515, 8520 (2015).

6. The criteria for an initial rating in excess of 10 percent for a right knee disability prior to August 11, 2011, and in excess of 20 percent since that date have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5260 (2015). 

7. The criteria for an initial rating in excess of 10 percent for a left knee disability prior to August 11, 2011, and in excess of 20 percent since that date have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, regarding the Veteran's increased rating claims, they arise from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required for these claims and any defect in notice is not prejudicial.  

As for the remaining claims on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

Multiple VA examinations with respect to the issues on appeal were also obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to notify and assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for tinea pedis and right ear hearing loss.  He has also claims entitlement to service connection for headaches, to include as secondary to a cervical spine disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board first determines that service connection is not warranted for tinea pedis or headaches, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to headaches while in service.  Next, the Board does recognize that the Veteran was treated for tinea pedis in while on active duty in October 1980.  However, there is no evidence that this disorder continued, as there were no further notations during either period of active duty service.  Significantly, physical examinations performed in April 1988 and August 1992, fail to note either disorder.  Moreover, physical examinations in October 2002 and October 2003, after his second period of active duty, were also negative for headaches or tinea pedis.  

Next, the post-service evidence does not reflect symptoms related to headaches until well after the Veteran left active duty service.  Specifically, the first indication of headaches was not until August 2004, where a VA treatment note stated that he required migraine medication.  The Board emphasizes that this first indication of headaches is over a year after he left active duty.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, a gap in treatment also weighs against the Veteran's claim that his headaches are related to service.

As for the Veteran's tinea pedis, the evidence does not indicate that the Veteran has ever been diagnosed with this disorder during the period on appeal.  Of particular note, at a VA examination in November 2011, the VA examiner specifically stated that the Veteran did not have tinea pedis.  Indeed, the Veteran stated that the last time he experienced the disorder was five years before, well before he submitted his claim for benefits in June 2010.  Unfortunately, service connection is warranted only for diagnosed conditions, and symptoms alone are typically insufficient for benefits purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Next, while service connection may also be granted for headaches when the evidence establishes a medical nexus between active duty service and current complaints, service connection is also not warranted on this basis.  Specifically no treatment records have attributed his headaches to active duty, nor has any treating physician opined that such a relationship exists.  Moreover, while the Veteran has attributed his headaches to a cervical spine disorder, he is not service connected for such a disorder.  Indeed, he has never submitted a claim for a cervical spine disorder.  Therefore, there is no clinical evidence of a relationship between his headaches and a service-connected disability.  

Finally, the Board also concludes that service connection is not warranted for right ear hearing loss.  In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Here, the evidence does not establish that the Veteran has ever demonstrated hearing loss for VA purposes.  Specifically, although he has undergone a number of audiological evaluations during active duty service and since leaving service, he has never shown three frequencies with hearing loss at 26 dB or greater, and has never shown hearing loss to 40 dB at any frequency.  

It is noteworthy that, at his most recent VA examination in May 2011, the Veteran's speech recognition scores were very low.  However, deference must be given to the audiologist's determination that these values were so unusual that they could not be used for evaluation purposes.  It is true that, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, the examination is of limited value due to the Veteran's apparent actions, rather than any deficiency by the examiner.  Therefore, as right ear hearing loss has not been shown for VA purposes, there is no basis for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. at 282.  

In adjudicating these claims, the Board has also considered the statements made by the Veteran relating his hearing loss, headaches and tinea pedis to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the presence or etiology of sensorineural hearing loss or tinea pedis, as neither is diagnosed by unique and readily identifiable features, and do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's tinea pedis and hearing loss are found to lack competency.

While it is true that the Veteran is competent to discuss the onset of headaches, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, although he was treated for headaches a year after service, multiple in-service examinations fail to indicate the complaints of this disorder.  Moreover, even though he was evaluated for migraines in 2004, he denied a history of migraines at a later evaluation in March 2009.  This inconsistency reduces his credibility in this regard.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, service connection is denied for these issues on appeal.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbar Spine

Prior to August 11, 2011, the Veteran received a 10 percent rating for his lumbar spine disability under 38 C.F.R. § 4.71a, DCs 5242 & 5239 (2015) (addressing degenerative arthritis and spondylolisthesis).  These diagnostic codes apply a general rating formula that is applicable for most spine disabilities.  Under this rating formula, a 20 percent rating is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. 
38 C.F.R. § 4.71a, DCs 5003, 5242 (2015).

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2015).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1, following DC 5243 (2015).

Based on the evidence of record, a rating in excess of 10 percent is not warranted prior to August 11, 2011.  Specifically, at a VA examination in November 2010, the Veteran stated that he experiences back pain with occasional flare-ups that can last anywhere from 2 to 5 days.  However, upon examination, no abnormal posture such as kyphosis, lumbar lordosis or scoliosis was observed.  There was also no pain or tenderness with movement.  Range of motion testing reflected 90 degrees of extension, and a total range of motion of 235 degrees.  While there was some pain observed in movement, there was no additional limitation of motion due to pain.  

Moreover, at an SSA orthopedic evaluation in July 2011, the Veteran stated that his back pain increases with movement, although he can stand and walk for about 30 minutes before having to sit.  Cold weather enhances his pain.  Upon examination, he displayed poor balance.  Nevertheless, range of motion testing included a forward flexion of 70 degrees and a total range of motion of 210 degrees.  Therefore, a rating in excess of 10 percent is not warranted prior to August 11, 2011.  

Next, in a March 2012 rating decision, the Veteran's disability rating was increased to 40 percent, effective August 11, 2011.  In order to warrant a rating in excess of 40 percent under this formula, the evidence must show: 
* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5237); or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent under DC 5243).  
38 C.F.R. § 4.71a, DC 5242 (2015).  

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

Based on the evidence of record, a rating in excess of 40 percent is not warranted since August 11, 2011.  Specifically, at a VA examination in August 2011, the Veteran did not acknowledge a history of incapacitating episodes.  While he stated that he experienced pain across the lower lumbar spine, he was still able to exhibit a forward flexion of 20 degrees and a lateral flexion and rotation of 10 degrees in all directions.  While this range of motion is certainly limited, ankylosis is clearly not present, favorable or otherwise.  

At his most recent VA examination in April 2015, the Veteran reported pain in his back for many years.  Heavy lifting and walking long distances exacerbate the pain.  Upon examination, however, he was limited by pain to 30 degrees of forward flexion, and he maintained a limited (although measurable) amount of movement in all other directions.  Moreover, while intervertebral disc syndrome was clinically observed, there were no reported incapacitating episodes in the past year.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this case, while the Veteran complains of pain in his low back knee, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  If the Board did not take into consideration his pain, the objective medical evidence would not support the current evaluation, let alone a higher evaluation.  Therefore, as ankylosis or incapacitating episodes have not been shown, a rating in excess of 40 percent is not warranted since August 11, 2011.  

Neurological Considerations and Right Hip

Next, when evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

In this regard, the Veteran has been service connected for sciatic radiculopathy in the right hip and lower extremity with a noncompensable rating prior to May 7, 2012, a 10 percent rating from May 7, 2012, to April 1, 2015, and 20 percent since April 2, 2015.  All of these ratings have been assigned under 38 C.F.R. § 4.124a, DC 8520 (2015) (addressing neurological disorders to the sciatic nerve).  He is also in receipt of a separate 10 percent rating for neurological symptoms in the femoral nerve in the right lower extremity under 38 C.F.R. § 4.124a, DC 8526 (2015) for the period since April 2, 2015.  

For neurological symptoms in right lower extremity under DC 8520, a 10 percent rating when there is incomplete paralysis that is "mild" in nature, a 20 percent rating when there is incomplete paralysis that is "moderate," and a 60 percent rating is warranted when there is incomplete paralysis that is "moderately severe" in nature.  

Based on the evidence of record, no increased ratings are warranted above those already assigned.  Moreover, no other separate ratings are warranted based on neurological symptomatology.  Specifically, at a VA examination in November 2010, the Veteran denied any bladder or fecal incontinence.  He also denied any leg or foot weakness.  Upon examination, his sensory functioning was normally bilaterally, and a motor strength test was also normal.  

Next, at a VA examination in August 2011, a neurological examination revealed slightly diminished reflexes (1+) in the lower extremities.  While his motor strength was diminished, there was insufficient evidence to establish the presence of incomplete paralysis to a mild level.  The VA examiner also determined that sensation was intact.  

Finally, at his most recent VA examination in April 2015, the Veteran's hip and knee flexion strength was only slightly diminished (4/5), and his ankle and foot strength was normal.  No muscle atrophy was observed.  Some radiculopathy was observed and his reflexes were absent in the knees and ankles bilaterally.  However, his sensory functioning was still present, and there was no indication of partial paralysis of any sort.  Therefore, the Board concludes that no additional ratings are warranted over those already assigned.  

Knees

When evaluating knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

In this case, prior to August 11, 2011, the Veteran received a 10 percent rating for each knee under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion). 
In order to warrant an increased rating in the right knee based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2015).

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted for either knee, prior to August 11, 2011.  Specifically, at a VA examination in November 2010, the Veteran complained of instability, pain and stiffness, but no dislocation or locking episodes.  His knee symptoms were aggravated by standing in one place or walking on sloping terrain.  Upon examination, while some subpatellar tenderness was observed his range of motion was limited by pain to 120 degrees of flexion and full extension.  There was no additional limitation in range of motion after repetitive movement.  

Next, at a SSA orthopedic evaluation in July 2011, the Veteran stated that his knee pain increases if he lifts heavy items or climbs ladders.  He used a hinged knee brace on the left knee and also used a cane to ambulate.  However, upon examination, he demonstrated a range of motion of 0-150 in the right knee and 5-120 in the left knee.  Therefore, as he does not have sufficient limitation of motion in either knee, a rating in excess of 10 percent is not warranted prior to August 11, 2011.  

Next, in a November 2014 rating decision, the disability ratings for the Veteran's bilateral knee disability was increased to 20 percent for each knee, effective August 11, 2011, based on limitation of flexion under 38 C.F.R. § 4.71a, DC 5260 (2015).  In order to warrant an increased rating based on limitation of motion, the evidence must show: 
* Limitation of flexion to 15 degrees (30 percent under DC 5260); 
* Limitation of extension to 10 degrees (a separate 10 percent rating under DC 5261); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2015).

Based on the evidence, an increased rating is not warranted for either knee since August 11, 2011.  Specifically, at a VA examination in August 2011, the Veteran complained of stiffness and pain in the knees.  Upon examination, he exhibited 20 degrees of flexion and full extension bilaterally, although the examiner stated that these results may not be reliable.  While there was pain in motion, it did not appear that his range of motion was additionally limited by this pain.  

At his most recent VA examination in September 2014, the examiner observed patellar tendonopathy and mild degenerative arthritis in the right and left knees, respectively.  According to the Veteran, he experienced occasional knee flare-ups, although it was unclear the extent to which this further limits his knee functioning.  
Upon examination, he was limited by pain to 90 degrees of flexion and full extension bilaterally, even after repetitive motion.  No ankylosis was observed.  
Therefore, based on the evidence of record, a rating in excess of 40 percent since August 11, 2011 is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this case, while the Veteran complains of pain in his right knee, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  If the Board did not take into consideration his pain, the objective medical evidence would not support the current evaluation, let alone a higher evaluation

Next, the Board considers whether a separate compensable rating is warranted for the right knee based on instability or cartilage symptoms.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

Based on the evidence, no separate compensable ratings are warranted for either knee for any period on appeal.  Specifically, at a VA examination in November 2010, the Veteran complained of instability.  However, no instability or abnormality to the meniscus was observed.  Next, at a SSA orthopedic evaluation in July 2011, he did not demonstrate instability in either knee.  At a VA examination in August 2011, no ligamentous laxity was observed.  Finally, at his most recent VA examination in September 2014, his knees were stable in all areas bilaterally, and there was no evidence of any disorder to the meniscus on either knee.  Therefore, given the absence of instability or any disorder to the meniscus on either knee, a separate rating based on these factors is not warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given the extent to which pain and daily functioning are part of the analysis when rating under 38 C.F.R. § 4.71a, only in the most unusual circumstances would there be any symptoms that would not have been covered by the appropriate diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995). As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that increased ratings are not warranted for any of the claimed disorders for any period on appeal.  


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for headaches, to include as secondary to a service-connected disability, is denied.

Service connection for bilateral tinea pedis is denied.

An initial rating in excess of 10 percent for a lumbar spine disorder prior to August 11, 2011, and in excess of 40 percent since that date, is denied.
 
An initial compensable evaluation for the service-connected right hip radiculopathy prior to May 7, 2012, in excess of 10 percent from May 7, 2012, until April 1, 2015, and in excess of 20 percent from April 2, 2015, is denied.  

An initial rating in excess of 10 percent for a right knee disability prior to August 11, 2011, and in excess of 20 percent since that date, is denied.
  
An initial rating in excess of 10 percent for a left knee disability prior to August 11, 2011, and in excess of 20 percent since that date, is denied. 


REMAND

In a March 2012 rating decision, the Veteran was granted TDIU for the period since August 11, 2011, the date upon which he met the schedular criteria for this benefit.  However, in April 2012, he submitted a notice of disagreement to this decision, asserting that he is entitled to an effective date prior to August 11, 2011.  

When a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, this issue is already on appeal.  However, a statement of the case or supplemental statement of the case has never been issued in response to his notice of disagreement, and it would be inappropriate for the Board to consider the issue in the first instance.  Therefore, the issue of entitlement to TDIU, as it is encompassed in his increased rating claim, should be remanded for consideration by the AOJ 

As an additional matter, since the issue of TDIU is already on appeal, no action is necessary on the Veteran's part to perfect an appeal (via VA Form-9 or otherwise) and, upon completion, the case should be returned to the Board.  Cf. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to TDIU for the period prior to August 11, 2011.  If the benefit sought cannot be granted, a supplemental statement of the case should be issued in accordance with applicable law and regulations.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


